Case: 13-30297      Document: 00512665096         Page: 1    Date Filed: 06/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 13-30297                               FILED
                                  Summary Calendar                         June 16, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
JESSE RAMIREZ,

                                                 Plaintiff-Appellant

v.

CAPTAIN COTRETTE; ASSISTANT WARDEN MA’AT;                                     ASSISTANT
WARDEN BOWE; ASHE CARLSON; WARDEN MARTINEZ,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:12-CV-727


Before DeMOSS, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jesse Ramirez, federal prisoner # 31805-180, appeals the district court’s
dismissal of his Bivens 1 lawsuit against officials at the United States
Penitentiary in Pollock, Louisiana (USP Pollock) for failure to state a claim,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S.
388 (1971).
    Case: 13-30297    Document: 00512665096     Page: 2   Date Filed: 06/16/2014


                                 No. 13-30297

pursuant to Federal Rule of Civil Procedure 12(b)(6). We review the dismissal
de novo. Frame v. City of Arlington, 657 F.3d 215, 222 (5th Cir. 2011) (en banc).
      If his brief is liberally construed, Ramirez renews his claim that USP
Pollock prison officials violated his Eighth Amendment rights by denying him
a haircut for one month. The claim was properly dismissed. See McCoy v.
Gordon, 709 F.2d 1060, 1063 (5th Cir. 1983), abrogated on other grounds by
Augustine v. Doe, 740 F.2d 322, 328 n.10 (5th Cir. 1984). Ramirez additionally
renews his argument that he was placed in an overcrowded cell, in violation of
the Eighth Amendment, but the claim fails because he did not allege that any
deprivations of sanitary conditions resulted from the alleged overcrowding.
See Rhodes v. Chapman, 452 U.S. 337, 347-50 (1981). To the extent that
Ramirez also argues, for the first time on appeal, that he was denied clean
clothing, hygienic housing, regular showers, and personal hygiene items
including toilet tissue, soap, a toothbrush, and shaving utensils while at USP
Pollock, this court will not consider the newly raised claim. See Stewart Glass
& Mirror, Inc. v. U.S. Auto Glass Discount Ctrs., Inc., 200 F.3d 307, 316-17 (5th
Cir. 2000).
      As he did below, Ramirez contends that his First Amendment rights
were violated when USP Pollock officials interfered with his right to provide
legal assistance to other inmates and limited his ability to buy stamps. The
district court correctly concluded that Ramirez had no right to provide other
inmates with legal assistance. See Tighe v. Wall, 100 F.3d 41, 42-43 (5th Cir.
1996). Further, because Ramirez had no First Amendment right to provide
legal assistance to other inmates, the district court also correctly dismissed
Ramirez’s related claim that he was transferred away from USP Pollock in




                                       2
      Case: 13-30297     Document: 00512665096        Page: 3    Date Filed: 06/16/2014


                                     No. 13-30297

retaliation for providing legal assistance to others. 2 See Tighe, 100 F.3d at 42-
43.
       Ramirez’s challenge to the prison’s stamp-purchase rules fails as a denial
of access claim because he does not allege that his position as a litigant was
prejudiced in any way as a result. See Walker v. Navarro Cnty. Jail, 4 F.3d
410, 413 (5th Cir. 1993).        Inasmuch as he challenges the prison’s rules
prohibiting him from possessing an unlimited number of stamps in his cell as
a violation of his right to free speech, the claim similarly fails for lack of injury.
See Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 307-09 (1986).
       We need not decide whether Ramirez properly preserved his claim that
his transfer away from USP Pollock was done in violation of his due process
rights. Even if the claim were to be considered, it would not meet with success
as Ramirez has no constitutional right to be housed at a particular facility;
thus, his transfer did not implicate any protected liberty interest requiring due
process. See Olim v. Wakinekona, 461 U.S. 238, 244-47 (1983).
       With respect to Ramirez’s claims against new defendants working in his
post-transfer facilities in Virginia and Kentucky, the district court properly
concluded that the Western District of Louisiana was not the proper venue for
such claims. See Mayfield v. Klevenhagen, 941 F.2d 346, 348 (5th Cir. 1991).
Additionally, Ramirez has not shown an abuse of discretion on the district
court’s part in denying the motion for recusal or in dismissing his complaint
without first holding an evidentiary hearing. See Andrade v. Chojnacki, 338
F.3d 448, 454 (5th Cir. 2003); Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994).




       2 Ramirez does not brief any argument renewing the claims he raised below
concerning Captain Cotrette’s issuance of a false and retaliatory disciplinary case or his
allegedly retaliatory transfer to the Special Housing Unit, and those claims are therefore
abandoned. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).


                                            3
    Case: 13-30297       Document: 00512665096    Page: 4   Date Filed: 06/16/2014


                                  No. 13-30297

      The district court’s judgment is affirmed. Its dismissal of Ramirez’s
complaint for failure to state a claim counts as a strike for purposes of 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
Ramirez is cautioned that if he accumulates three strikes he will not be able to
proceed IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      AFFIRMED; SANCTION WARNING ISSUED.




                                        4